Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 08/01/2022.
Claims 1-5, 7-8, 11-15, and 17-18 are pending and have been examined.
Claims 1-5, 7-8, 11-15, and 17-18 are rejected.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
112 rejection is withdrawn in view of amendments and argument.
Applicant argues that cited references do not teach nor suggest:
 “converting information on the item to text data by using metadata including a keyword and description of the item”;
“receive second information on at least one item form an external electronic device corresponding to at least one advertiser”;
“display at least one advertisement for the at least one time through the display when the user interest in the at least one item is greater than or equal to a designated value”.
Examiner respectfully submits that the above claimed limitations are taught by the cited references.
Natchu teaches creating annotations (Natchu [0362]) using user interest information that includes context (Natchu [0290]). Context information includes location information such as Tampa Bay, San Jose, Silicon Valley, Bay Area, etc. (Natchu [0299]). This information uses both keywords and description. For example, if user is interested in a certain location indicated by clicking on an advertisement, certain advertisement regarding a location would be the “at least one item” where San Jose and Silicon Valley would be both a description and keyword that are associated with the advertisement. This context information is also partly derived by using information learned from documents which includes advertisements that are associated with advertisers using external electronic device (Natchu [0252: “For example, each row of the table can be used for a document that was fetched by web crawler 1722 as shown at 1704 or received/retrieved via social network feed(s) 1724 as shown at 1706 and/or licensed content feed(s) 1726 as shown at 1708 (e.g., the document can be any online content, such as a tweet by a user on Twitter, a post by a user on Reddit, a posting of content on a website, an online advertisement, or other online data/content, such as similarly described herein).”]). The teachings found in Natchu are all used together and not separately. Meaning, the information used from retrieved documents, user clicks, search queries, etc. are all used to generate the vectors that include interests, context information, location information, categories of documents, etc. Therefore, the claimed limitations are taught by the cited references. 
Furthermore, regarding the display of advertisement, Natchu teaches that documents are returned to user and the documents include advertisements (Natchu [0374-0375: “At 2611, orchestrator 2620 sends the selected and ranked set of documents to client application 2624. For example, the selected and ranked set of documents can be processed and output as a feed (e.g., a content feed).” Where the two paragraphs show that ads are cards and documents are also cards.]). 

Calculate limitation argument is moot based on new grounds of rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Natchu (US 20180253496) and further in view of Wan et al. (US 20180365579; “Wan” hereinafter).
As per claim 1, Natchu discloses An electronic device comprising: a memory configured to store at least one type of user data; a communication module; and display (Natchu [0047]); and a processor operatively connected to the memory, the communication module and the display, and configured to: generate an embedding vector through text embedding using first text data which is included in the user data and is related to content of the user data for each type of the user data (Natchu [0048: “An instance of text-based information is comprised of one or more words.”], 
calculate a weight for the embedding vector using first information which is included in the user data and is related to usability of the user data for each type of the user data (Natchu [0048: “Each word of the instance and/or combination of words (e.g., all n-grams or entity-resolved n-grams) is assigned a score that reflects the importance of the word with respect to the instance of text-based information.” 0049: “The endorsement score of a word and/or combination of words corresponds to an interest level for a particular interest.”]), 
receive, through the communication module, second information on at least one item from an external electronic device corresponding to at least one advertiser (Natchu [0290: “In one embodiment, the disclosed techniques for synonyms are applied to facilitate an enhanced search/query for identifying relevant/topical content and, in some cases, also utilize context from the search/query (e.g., location of the mobile device to create a query tree based on the query and context of the query such as location of the user and/or other contextual information/data can be utilized to enhance the search/query).” Where online content is received from external device. Paras. 0091, 0106]; [0051: Where advertisements are included in information retrieved where all ads correspond to an advertiser.]), 
convert the second information on the at least one item to second text data by using a name or title of the at least one item and by using metadata including a keyword and description of the at least one item (Natchu [0289: “The entity relationships data store (e.g., LaserGraph 1736 of FIG. 17) can include entity relationships, such as further described below, that indicate synonyms of the “Bay Area” including the following: San Francisco, San Mateo, San Jose, south bay, peninsula, Silicon Valley, and/or other synonyms. Similarly, the synonyms for cycling can include the following: biking, road biking, trail biking, mountain biking, bike commuting, and/or other synonyms.” Where synonyms include both name or title and keyword and description as above indicated as “Bay area” and “biking, road biking” etc,])
generate a query vector through the text embedding using the second text data (Natchu [0189-0191: “The disclosed interest embedding vectors techniques facilitate a technical solution for an improved search based on an embeddings-based association/relationship between content, users, interests/search queries, stories, social networking posts, and/or other content.” Continued discussion on 0190.]), calculate a similarity between the embedding vector and the query vector based on [cosine similarity] (Natchu [0188: “A search can then be performed using the embedding space based on identifying online content that is near (e.g., within a predetermined/threshold distance and/or other criteria, such as freshness, popularity, prior user activity, etc.) that interest vector for that search query.” . . . 0189: “Further, the disclosed techniques can include a set of search techniques (e.g., nearest neighbor, vector additions for relationships, clustering, etc.) by using embeddings that are typically more difficult to perform using vector embeddings.”]; [0050: Describes use of adjustment of score based on similarity.]); quantify user interest in the at least one item as a largest value among values obtained by multiplying the similarity by the weight (Natchu [0049: “The endorsement score of a word and/or combination of words corresponds to an interest level for a particular interest.” Where “interest level” is similar to “weight.]; [0191: Weight; 0112: Confidence value] where level, weight, confidence score can all be used to modify a quantified value for similarity and interest similar to claimed weight.),
and display at least one advertisement (Natchu [0374: Advertisement]) for the at least one item through the display when the user interest in the at least one item is greater than or equal to a designated value (Natchu [0050: “Interests having a confidence value above a confidence threshold are determined to be interests that are relevant to a user.”]; [0375: “At 2611, orchestrator 2620 sends the selected and ranked set of documents to client application 2624. For example, the selected and ranked set of documents can be processed and output as a feed (e.g., a content feed).”]).
Natchu does not explicitly teach However, Wan in an analogous art teaches: 
cosine similarity being used to determine similarity (Wan [Claim 13]; [0062: “. . . respectively calculating a cosine similarity of the low-dimensional vector of the valid words in the query and the low-dimensional vector of the words in the plurality of words, and regarding the cosine similarity as a matching value at a corresponding position in a semantic-based matching matrix, to obtain a m*s-dimensional semantic-based matching matrix. . .”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the cosine calculation of Wan into the distance calculation of Natchu to produce an expected result of using a cosine similarity to calculate a similarity between vectors. The modification would be obvious because one of ordinary skill in the art would be motivated to use algorithms that have been well used and have significance in calculating similarities through documentation and proof.

As per claim 2, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the user data comprises at least one of usage information of an application installed in the electronic device, website visit information on a website to which the electronic device is connected, or search information in the electronic device (Natchu [0047: “For example, the user or one or more other users associated with the user may "tweet" a post on Twitter.RTM., "re-tweet" a "tweet" that was posted on Twitter.RTM., write a post on Facebook.RTM., "like" a post that was posted in Facebook.RTM., send an email, view an article, perform a search engine search, visit a particular website, etc.”]).

As per claim 3, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to extract key text from the content of the user data to obtain the first text data included in the user data (Natchu [0048: “Each word of the instance and/or combination of words (e.g., all n-grams or entity-resolved n-grams) is assigned a score that reflects the importance of the word with respect to the instance of text-based information.”]).

As per claim 4, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to allow vectors generated through the text embedding to be located close to each other in a vector space when a semantic correlation between text data used for the text embedding is high, and to allow the generated vectors to be located far from each other in the vector space when the semantic correlation between the text data is low (Natchu [0050: “As another example, an endorsement score of an interest can be adjusted by a particular amount based on a similarity between a web document associated with the interest and a web document associated with a different interest.”]; [0310,0366: “For example, embedding-based techniques can be applied to determine a proximity in the disclosed n-dimensional space between a term/topic and a site, such that sites that are closer in the n-dimensional space to the location of the term/topic in the n-dimensional space can be deemed to be more relevant to that term/topic.”]).

As per claim 7, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to cluster a plurality of embedding vectors based on a type of the user data (Natchu [0050: “Interests having a confidence value above a confidence threshold are determined to be interests that are relevant to a user.” Where interests are clustered based on confidence value.]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natchu, Wan, and further in view of Alexander et al. (US 20170351781; “Alexander” hereinafter).
As per claim 5, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to represent the embedding vector and the query vector [as one point in the same finite- dimensional vector space] (Natchu [0112: “The machine learning model can be implemented using machine-learning based classifiers, such as neural networks, decision trees, support vector machines, etc.” Where query vector is part of interests and used in the classifier.]).
Even though Natchu discloses vectors in a finite dimensional vector space, it does not explicitly teach, however, Alexander in an analogous art discloses: 
as one point in the same finite- dimensional vector space (Alexander [0061: “A query output vector q'.sub.h in a layer representing query space indicates a point in the word embedding vector space.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the placing center of cluster of Jin into the clustering module of Natchu to produce an expected result of replacing the vector with a center vector of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with most relevant vector as the interest vector by modifying the interest vector to represent user data.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natchu, Wan, and further in view of Jin et al. (US 20180137137; “Jin” hereinafter).
As per claim 8, rejection for claim 7 is incorporated and further Natchu discloses The electronic device of claim 7, wherein, when the cluster is configured by the clustering, the processor is further configured to [replace the embedding vector representing the cluster among the plurality of embedding vectors with a center vector of the cluster]. 
Natchu does not explicitly teach, however, Jin in an analogous art teaches:
replace the embedding vector representing the cluster among the plurality of embedding vectors with a center vector of the cluster (Jin [0049: “Cluster selection component 206 can determine respective vectors (e.g., center vector) associated with the centers of the coarse cluster.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the placing center of cluster of Jin into the clustering module of Natchu to produce an expected result of replacing the vector with a center vector of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with most relevant vector as the interest vector by modifying the interest vector to represent user data.

Claims 11-15 and 17-18 are the method claims corresponding to device claims 1-5 and 7-8, respectively.  Natchu discloses a method (¶ [0017]) for executing the logic of claims 1-5 and 7-8.  Thus, claims 11-15 and 17-18 are rejected under the same rationale set forth in connection the rejections of claims 1-5 and 7-8, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teevan et al. (US 20060074883) – Teaching personalized queries and search results using user models.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/01/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156